DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2020/0059390 A1).
	Regarding claims 1, 5, 9, and 13, Zhang discloses an information transmission method, comprising: 
receiving, by a communications device, first downlink control information (DCI) in a DCI format 6-0B (596th paragraph, DCI format 6-0B is used for scheduling), wherein the first DCI comprises scheduling information (490th paragraph and Fig. 23, UE receives UL grant of an RAR.  Herein, the UL grant of an RAR, illustrated in Fig. 23, is DCI) and indication information (511th paragraph, the eNB can determine whether to allow the UE to carry the UL data in MSG3 according to actual resource allocation situation and determine the size of the UL data that the UE carries in MSG3.  Minimum TBS value is use for control signaling only.  Medium TBS value is used for control signaling and small amount of UL data and maximum TBS value is used for control signaling and large amount of UL data.  This implies that the value of TBS indicating whether UL data is allowed to carry in MSG3 or not), wherein the communications device determines whether to transmit a first message 3 or a second message 3 based on the indication information (511th paragraph, the value of allocated TBS indicates MSG can carry UL data or not), and schedules a transferring of the first message 3 or the second message 4 based on the scheduling information (Fig. 26, UE selects one TBS value and transmits MSG3 based on the selected TBS value), wherein the first message 3 does not carry user data and the second message 3 carries the user data (511th paragraph, minimum TBS value does not allow UL data to be carried in MSG3 while maximum TBS value does allow UL data to be carried in MSG3); and 
transmitting, by the communications device, the first message 3 or the second message 3 based on the scheduling information and the indication information (Fig. 26).

Regarding claims 2, 6, 10, and 14, Zhang discloses that wherein the first downlink control information further comprises a first modulation and coding scheme field, and wherein the indication information is carried by the first modulation and coding scheme field (42nd paragraph, MCS field indicates the TBS value).

Allowable Subject Matter
Claims 3, 7, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
Applicant argues in page 8 that Zhang does not disclose “wherein the communication device determines whether to transmit a first message 3 or a second message 3 based on the indication information”.  Specifically, Applicant argues in page 9 that the UE determining whether to send a MSG3 that carries UL data or not based on its own demand and/or predetermined rule.  The determination is not based on any indication information in the downlink control information.  Examiner respectfully disagrees.  Zhang discloses that the eNB can determine whether to allow the UE to carry the UL data in MSG3 according to actual resource allocation situation and determine the size of the UL data that the UE carries in MSG3.  Minimum TBS value is use for control signaling only.  Medium TBS value is used for control signaling and small amount of UL data and maximum TBS value is used for control signaling and large amount of UL data (511th paragraph).  This implies that the value of TBS indicating whether UL data is allowed to carry in MSG3 or not.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472